 



Exhibit 10.02
Description of the
Series C Out-Performance Program
General
      The New Out-Performance Program, including the Series C Out-Performance
Program, of United Dominion Realty Trust, Inc. (the “Company”), was approved by
the Company’s stockholders at the Company’s Annual Meeting of Stockholders held
on May 3, 2005. Pursuant to the New Out-Performance Program, certain of the
Company’s executive officers and other key employees may be given the
opportunity to invest in performance shares of United Dominion Realty, L.P., a
Delaware limited partnership (“UDR LP”), in which the Company is the sole
general partner. The first series of new out-performance partnership shares, or
“New OPPSs,” to be issued under the New-Out Performance Program will be the
Series C Out-Performance Shares, referred to herein as the “Series C OPPSs.” The
principal terms of the Series C OPPSs that the Company intends to offer to
participants in 2005 are the principal terms set forth below in the description
of the New OPPSs and as described in Exhibit 10.01 to the Company’s Current
Report on Form 8-K dated May 3, 2005 (Commission File No.1-10524). Like the
Series A Out-Performance Program approved by the Company’s stockholders in 2001
and the Series B Out-Performance Program approved by the Company’s stockholders
in 2003, the Series C Out-Performance Program is designed to provide
participants with the possibility of substantial returns on their investment if
the total return of the Company’s common stock exceeds targeted levels, while
putting the participants’ investment at risk if the targeted levels are not
exceeded. The New Out-Performance Program, including the Series C
Out-Performance Program, will be administered by the Compensation Committee of
the Company’s Board of Directors.
Overview of the New Out-Performance Program
     Terms of New OPPSs
      The Company’s performance for each series of New OPPSs under the New
Out-Performance Program will be measured over a period to be determined by the
Compensation Committee with respect to each such series (the “Measurement
Period”). Each series of New OPPSs will be issued by UDR LP to a separate
limited liability company, referred to herein as a “New LLC,” to be formed for
the benefit of selected executive officers and other key employees of the
Company who agree to invest in that series of New OPPSs. The New LLC that holds
such series of New OPPSs will have no right to receive distributions or
allocations of income or loss, or to redeem those units prior to the date,
referred to as the “Valuation Date,” that is the earlier of (i) the expiration
of the Measurement Period for such series of New OPPSs, or (ii) the date of a
change of control of the Company (defined as a “Transaction” in UDR LP’s Amended
and Restated Agreement of Limited Partnership).
      Each series of New OPPSs will only be entitled to receive distributions
and allocations of income and loss if, as of the Valuation Date, the threshold
return during the Measurement Period for such series was achieved. If the
threshold return is met, holders of such series of New OPPSs will be entitled to
begin receiving distributions and allocations of income and loss from UDR LP
equal to the distributions and allocations that would be received on the similar
number of limited partnership interests in UDR LP, referred to herein as
“OP Units.”
      For each series of New OPPSs, the total payout, if any, under each such
series of New OPPSs will be capped at 1% of Market Capitalization. “Market
Capitalization” is defined as the average number of shares of the Company
outstanding (including common stock, common stock equivalents and OP Units) over
the measurement period for each respective series of New OPPSs multiplied by the
daily closing price of the Company’s common stock.
      If, on the respective Valuation Date, the threshold return does not meet
the minimum return, then holders of each of such series of New OPPSs will
forfeit their initial investment.
     Participation in New OPPSs
      Any executive officer or other key employee of the Company who is provided
the opportunity to participate in the New OPPSs is under no obligation to
exercise that right. Each New LLC will have the right, but not the obligation,
to repurchase units from members whose employment with the Company terminates
and such units may be re-sold by such New LLC to selected executive officers or
other key employees of the Company. If some of those eligible to participate
elect not to participate in a particular series of New OPPSs, the remaining
units of such series of New OPPSs shall be retained by UDR LP and may be offered
in the future to existing participants or other executive officers or key
employees.
      We may issue up to one series of New OPPSs per year for the next five
years, beginning with the Series C OPPSs. Each series of New OPPSs will have the
same terms and conditions as New OPPSs of the same series but may have different
terms than New OPPSs of a different series. Each series of New OPPSs will be
issued by UDR LP to a New LLC. The participants contribute funds or offer other
consideration to purchase interests in such New LLC and will indirectly
participate in such series of New OPPSs on the basis of each participant’s
investment in the corresponding New LLC. The purchase price for each series of
New OPPSs will be set by the Compensation Committee based upon the advice of an
independent valuation expert. The specific features of the New OPPSs, the
designation of executive officers and other key employees as potential
participants and the level of participation of each participant may vary from
series to series of New OPPSs. The Company anticipates that interests under an
outstanding OPPSs program may also be tendered to the Company for purchase or
exchanged in payment for a participant’s investment in any subsequent
out-performance programs. (Any such exchange will be based on the fair market
value at the time as determined by an independent valuation expert.)
     New LLC Governance and Restrictions on Transfer
      Except as described below, no series of New OPPSs may be transferred by a
New LLC without the approval of the managers of such New LLC, who are expected
to be the two largest participants in such New LLC, as long as they are
employees of the Company, and two or more representatives of the independent
directors of the Company’s Board of Directors. New OPPSs of any series may only
be transferred by such New LLC without the consent of the managers of such New
LLC after targeted returns have been achieved and the measurement period for
such series of New OPPSs has passed. Once the series of New OPPSs has vested,
individuals may exchange their interests in such series for an equivalent number
of OP Units. Participants in the New Out-Performance Program may transfer New
OPPSs or OP Units received to a family member (or a family-owned entity), in the
event of death or disability, sell them to the Company or exchange them for
interests in subsequent out-performance programs. (Based on fair market value at
the time as determined by an independent valuation expert.)
      The terms of the operating agreement of each New LLC will restrict the
participants’ ability to transfer their interests in the New LLC without the
consent of the managers of such New LLC. Each New LLC will have the right, but
not the obligation, to repurchase the interest of any participant in such New
LLC at the original purchase price if prior to the end of the Measurement Period
such participant’s employment with the Company is terminated for any reason
other than by death or disability and such units may be retained or re-sold by
such New LLC to selected executive officers or other key employees of the
Company. Each New LLC will be used as a vehicle to purchase such New OPPSs to
ensure that there would be no opportunity for the participants to profit from
the ownership of those New OPPSs of such series prior to the Valuation Date.
      The New OPPSs will not be convertible into shares of the Company’s common
stock. However, in the event of a change of control of the Company, each New LLC
or any participant that holds any New OPPSs will have the same redemption rights
as other holders of OP Units. Upon the occurrence of a change of control, each
New LLC or participant that holds New OPPSs may require UDR LP to redeem all or
a portion of the units held by such party in exchange for a cash payment per
unit equal to the market value of a share of the Company’s common stock at the
time of redemption. However, in the event that any units are tendered for
redemption, the limited partnership’s obligation to pay the redemption price
will be subject to the prior right of the Company to acquire such units in
exchange for an equal number of shares of common stock.
     Possible Negative Effects of the New OPPSs
      Although we do not believe that the sale of the New OPPSs will have an
antitakeover effect, the New OPPSs could increase the potential cost of
acquiring control of the Company’s and thereby discourage an attempt to take
control of the Company. However, the Company’s Board of Directors is not aware
of any attempt to take control of the Company, and the Board of Directors has
not approved the sale of the New OPPSs with the intention of discouraging any
such attempt.
      If with respect to any series of New OPPSs, the threshold return over the
Measurement Period is achieved, then the New LLC that holds such series of New
OPPSs will be entitled to receive the same distributions and allocations as the
holder of a similar number of OP Units of UDR LP. This could have a dilutive
effect on future earnings per share of our common stock and on the Company’s
equity ownership in UDR LP. However, the dilutive impact of each series of New
OPPSs will be limited to 1.0%.
Series C Out-Performance Program
Terms of the Series C OPPSs
      The principal terms of the Series C OPPSs that the Company intends to
offer to participants in 2005 are the principal terms set forth above in the
description of the New OPPSs under the New Out-Performance Program.
Participants
      For the Series C OPPSs, participation rights will be approximately as
follows:

              Percentage of Units Participant   to be Offered      
Thomas W. Toomey
    25-33%  
W. Mark Wallis
    10-12%  
Christopher D. Genry
    10-12%  
Martha R. Carlin
    8-10%  
Richard A. Giannotti
    8-10%  
Rodney A. Neuheardt
    5-8%  
Scott A. Shanaberger
    5-8%  
Mark E. Wood
    5-8%  
Patrick S. Gregory
    5-8%  
Lester C. Boeckel
    5-8%  
Michael J. Kelly
    5-8%  
Thomas A. Spangler
    5-8%  
Matthew T. Akin
    5-8%  
Other Executive Officers as a Group
    5-8%  
Non-Executive Officers as a Group
    0%  

Purchase Price
      The purchase price for the Series C OPPSs has been determined by the
Compensation Committee to be $750,000, assuming 100% participation, and was
based upon the advice of an independent valuation expert. The valuation took
into account that any investment in the Series C OPPSs will become worthless if
the targeted Total Return (as defined below) is not achieved. The value of the
Series C OPPSs also has been discounted significantly because of the
restrictions on transfer and the limited redemption rights provided for with
respect to the Series C OPPSs.





--------------------------------------------------------------------------------



 



      Subscription
      Any executive officer or other key employee of the Company who is provided
the opportunity to invest is under no obligation to exercise that right. The
Series C OPPSs must be initially subscribed within 60 days of stockholder
approval. However, the New LLC that will hold the Series C OPPSs has the right,
but not the obligation, to repurchase units from members whose employment with
the Company terminates and such units may be retained or re-sold by the New LLC
to selected executive officers or other key employees of the Company. If some of
those eligible to participate elect not to participate, the remaining OPPSs may
be reoffered in the future to existing participants or other executive officers
or key employees.
      Measurement Period
      The Company’s performance for the Series C OPPSs will be measured over a
36-month, period beginning June 1, 2005. The New LLC that holds the Series C
OPPSs will have no right to receive distributions or allocations of income or
loss, or to redeem those shares prior to the date, referred to as the “Series C
Valuation Date,” that is the earlier of (i) the expiration of the measurement
period for the series (May 30, 2008), or (ii) the date of a change of control of
the Company (defined as a “Transaction” in UDR LP’s Amended and Restated
Agreement of Limited Partnership).
      Payments to Participants
      The Series C OPPSs will only be entitled to receive distributions and
allocations of income and loss if, as of the Series C Valuation Date, the
cumulative Total Return of the Company's common stock during the measurement
period is at least the equivalent of a 36% Total Return or 12% annualized (the
“Minimum Return”).
      If the threshold is met, holders of the Series C OPPSs will be entitled to
begin receiving distributions and allocations of income and loss from UDR LP
equal to the distributions and allocations that would be received on a similar
number of OP Units, obtained by:


        (i) determining the amount by which the cumulative Total Return of the
Company's common stock over the measurement period exceeds the Minimum Return
(such excess being the “Excess Return”);           (ii) multiplying 2.0% of the
Excess Return by our Market Capitalization; and           (iii) dividing the
number obtained in clause (ii) by the market value of one share of the Company's
common stock on the Series C Valuation Date, computed as the volume-weighted
average price per day of the Company's common stock for the 20 trading days
immediately preceding the Series C Valuation Date.

      For the Series C OPPSs, the number determined pursuant to clause (ii) in
the preceding paragraph is capped at 1% of Market Capitalization. “Market
Capitalization” is defined as the average number of shares outstanding over the
36-month period (including common stock, common stock equivalents and OP Units)
multiplied by the daily closing price of the Company's common stock.
      “Total Return” means, for any security and for any period, the cumulative
total return for such security over such period, assuming that all cash
dividends are reinvested in such security as of the payment date for such
dividend based on the security price on the dividend payment date, computed by
taking the market value of the accumulated shares at the end of the period
(including fractional shares acquired with dividend proceeds) and dividing by
the market value of a share at the beginning of the period.
      Forfeiture of Investment
      If, on the Series C Valuation Date, the cumulative Total Return of the
Company's common stock does not meet the Minimum Return and there is no Excess
Return, then holders of Series C OPPSs will forfeit their initial investment.





--------------------------------------------------------------------------------



 



       Examples of the Value of Series C OPPSs
      The following table illustrates the value of the Series C OPPSs under
different share prices and Total Returns at the Series C Valuation Date,
assuming the starting price of the Company’s common stock for the valuation
period was $22.00.

                              Value to Stockholders             Value of
Series C     United Dominion   Stockholder Value   OPPSs Stock Price at Series C
Valuation Date   Total Return (1)   Achieved(2)   to Participants(3)            
          (Million)   (Million)
$23.00
    21.59 %   $ 173     $ —  
$24.00
    26.14       324       —  
$25.00
    30.68       475       —  
$26.00
    35.23       625       —  
$27.00
    39.77       776       2.81  
$28.00
    44.32       927       6.29  
$29.00
    48.86       1,078       9.91  
$30.00
    53.41       1,229       13.67  
$31.00
    57.95       1,380       17.56  
$32.00
    62.50       1,531       21.59  
$33.00
    67.05       1,682       25.76  
$34.00
    71.59       1,833       30.07  
$35.00
    76.14       1,984       34.51  
$36.00
    80.68       2,135       39.09  
$37.00
    85.23       2,286       43.80  

 


(1)  Total Return to our stockholders, assuming a 3% dividend growth rate.  
(2)  Total Return multiplied by beginning market capitalization of $3.3 billion
(based on 150,000,000 outstanding shares of common stock, common stock
equivalents and OP Units, and an assumed per share price of $22.00 at the
beginning of the Series C OPPSs measurement period).   (3)  Out-Performance
stockholder value multiplied by management participation of 2% subject to 1%
dilution limit.

      The numbers used in the table above are for illustrative purposes only,
and actual outcomes may not be within the ranges used. The results set forth in
the table may be affected by the market value of the Company’s common stock
during any Measurement Period, general economic conditions, local real estate
conditions and the Company’s dividend policy.

